Citation Nr: 1828352	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a compensable disability rating for limitation of extension, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse, M.G.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to February 1983.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that confirmed and continued a previously assigned 10 percent rating for degenerative joint disease of the right knee.  

In March 2015, the Veteran and her husband testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In October 2015 and June 2017, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a December 2017 rating decision, the RO assigned a noncompensable disability rating to limitation of extension, right knee, effective September 5, 2017.


FINDING OF FACT

The Veteran right knee is manifested by degenerative arthritis without flexion limited to 30 degrees, without extension limited to 10 degrees, and without instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5260 (2017). 

2.  The criteria for a compensable disability rating for limitation of extension, right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice has been issued with regard to the Veteran's increased rating claim, and no prejudice has been alleged.  Regarding the duty to assist, the evidence of record contains VA treatment records, private treatment records, and lay statements and testimony from the Veteran.  The Veteran was afforded VA examinations which will be discussed in detail below.  

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  
her contentions, VA and private treatment records, and VA examination report.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, 
Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 
20 percent; extension limited to 20 degrees is 30 percent; extension limited to 
30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, 
x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (Aug. 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (Sept. 2004).

As detailed in the Introduction, a 10 percent rating is in effect for degenerative joint disease of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, which is rated as degenerative arthritis pursuant to Diagnostic Code 5003.  A noncompensable rating is in effect from September 5, 2017, for limitation of extension of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension.  

The 10 percent rating has been assigned to degenerative joint disease, right knee, in contemplation of x-ray evidence of involvement of 2 or more major joints, which is to be rated pursuant to § 4.71a, Diagnostic Code 5260, limitation of flexion; and, the 0 percent rating was assigned pursuant to Diagnostic Code 5261, limitation of extension.  No compensable limitation of flexion nor compensable limitation of extension has been shown at any point during the course of this appeal.  

A November 2009 VA examination reflects flexion to 90 degrees with pain at 
80 degrees, with normal extension.  On repetitive motion, flexion was reduced to 
80 degrees based on pain, fatigue, weakness, lack of endurance, with lack of endurance having the major functional impact.  An August 2011 VA examination reflects flexion to 70 degrees, with normal extension.  On repetitive motion, flexion was reduced to 60 degrees due to pain, fatigue, weakness, lack of endurance, with lack of endurance having the major functional impact.  A November 2015 VA examination reflects flexion to 120 degrees, with normal extension, with no changes on repetitive motion.  There was no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no crepitus.  Pain was noted which did not result in/cause functional loss.  
A September 2017 VA examination reflects flexion to 70 degrees with extension from 70 to 5 degrees.  Pain was noted on examination which causes functional loss but there were no changes on repetitive motion.  There was no evidence of pain with weight bearing nor crepitus.  There was tenderness or pain on palpation of the joint.  While consideration has been given to the functional limitations/loss associated with the Veteran's right knee, there is no basis for assignment of higher ratings pursuant to Diagnostic Codes 5260 and 5261.  Here, the most severe limitation of flexion shown on any of the medical reports of record was to 
60 degrees in the right knee and extension was limited by 5 degrees.  The Veteran did not demonstrate a limitation of flexion to 30 degrees or less at any time during the pendency of this appeal, nor extension limited to 10 degrees.  Thus, a higher evaluation based on limitation of flexion and extension under the above cited rating code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

According to a VA General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  A separate rating, albeit noncompensable, for limitation of extension is in effect from September 5, 2017.  For the period prior to September 5, 2017, there is no evidence of limitation of extension; thus, separate rating at not warranted at this time.  

With regard to Diagnostic Code 5257, there is no objective of instability or subluxation to warrant a separate compensable rating under this diagnostic criteria.  The November 2009 VA examination does not reflect any findings of instability nor subluxation upon physical examination.  The examiner commented that the right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  Similarly, the August 2011 VA examination report reflects no signs of instability, effusion, or subluxation.  The November 2015 VA examination reflects no subluxation, instability, nor effusion.  Indeed, the examination report reflects normal findings via the Lachman's test, posterior drawer test, and regarding medial and lateral instability.  Furthermore, the 2017 VA examination report notes no right knee history of recurrent subluxation or lateral instability.

The Board acknowledges the Veteran's assertions and testimony (03/09/2015 Hearing Testimony at 3-4) that she sometimes experiences instability of the right knee.  The Board finds her competent and credible in this regard.  However, the Board finds that the competent medical evidence - as reflected by VA examination reports in 2009, 2011, 2015 and 2017 - weighs heavily against a finding of even slight recurrent lateral instability or subluxation.  Indeed, these examinations were conducted by competent medical professional who performed objective testing designed to measure any instability or subluxation.

A separate 20 percent rating is also not warranted pursuant to Diagnostic Code 5258 contemplating dislocated, semilunar cartilage, as locking and effusion were not shown on the above noted VA examination reports.  While the Veteran noted swelling at the 2015 hearing, she did not report any locking.  Similarly, the 2017 
VA examination report does not reflect a meniscus (semilunar cartilage) condition regarding the right knee.

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995). 

In finding that a higher evaluation is not warranted for any period, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to lack of endurance, weakness, fatigue, and pain per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the 10 percent and 0 percent ratings pursuant to Diagnostic Codes 5010-5260, 5261.  The November 2009 VA examination complaints related to walking stairs, problems with bending, and stiffness and swelling.  The August 2011 VA examination reflects the Veteran's complaints with walking and experiencing stiffness.  The November 2015 VA examination reflects flares with prolonged walking, standing, bending, and stair climbing.  The September 2017 VA examination reflects that the Veteran has difficulty running, squatting, bending, and walking.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The findings reflected in the VA examination reports and treatment records do not support ratings in excess of the ratings already in effect.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences lack of endurance, pain, and limitations due to her right knee disability, the disability ratings in effect take into consideration the Veteran's functional loss associated with her right knee disability.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the right knee does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 10 percent for arthritis nor a compensable rating for extension.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 



(CONTINUED ON THE NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

A compensable disability rating for limitation of extension, right knee, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


